Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 & 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (WO 2012103882).

1. Schaefer et al. teach:
A rotor 1 for an electric machine (for motor, see title) comprising: at least one structure-borne sound absorbing element 25 or 27 made of a cellular metallic material (for porous materials and aluminum foam, see para 0045 below) being arranged in the rotor.

    PNG
    media_image1.png
    152
    648
    media_image1.png
    Greyscale

2. The rotor as claimed in claim 1, further comprising a rotor shaft 9 with a bore 13, the structure-borne sound absorbing element being arranged within the bore of the 

5. Schaefer et al. teach:
The rotor as claimed in claim 1, wherein the cellular metallic material is a metal foam (excerpt above).

6. Schaefer et al. teach:
The rotor as claimed in claim 5, wherein the cellular metallic material is an aluminum foam (excerpt above).

7. Schaefer et al. teach:
The rotor as claimed in claim 5, wherein the metal foam comprising hollow spherical structures (pores qualify as spherical).

8. Schaefer et al. teach:
The rotor as claimed in claim 7, wherein the hollow spherical structures which are filled with particles (air).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. in view of Lee (KR 20110108487).

4. Schaefer et al. has been discussed above, re claim 1; but does not teach: a first shaft journal; a second shaft journal spaced apart from the first shaft journal; and a carrier for a laminated rotor core, the carrier for the laminated rotor core being arranged between the first shaft journal and the second shaft journal, the carrier, the first shaft journal and the second shaft journal delimiting a cavity between them, and the structure-borne sound absorbing element being arranged within the cavity.

Lee teaches that a first shaft journal (enclosed by cushion bearing 5); a second shaft journal (also enclosed by cushion bearing 5) spaced apart from the first shaft journal; and a carrier 3 for a laminated rotor core 1 (the claim does not explicitly claim a laminated rotor core and only claims the use of the carrier 3 which is also capable of carrying a laminate rotor core), the carrier for the laminated rotor core being arranged between the first shaft journal and the second shaft journal (annotated figure 4 below), the carrier, the first shaft journal and the second shaft journal delimiting a cavity 

    PNG
    media_image2.png
    610
    1033
    media_image2.png
    Greyscale

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Schaefer et al. with a first shaft journal; a second shaft journal spaced apart from the first shaft journal; and a carrier for a laminated rotor core, the carrier for the laminated rotor core being arranged between the first shaft journal and the second shaft journal, the carrier, the first shaft journal and the second shaft journal delimiting a cavity between them, and the structure-borne sound absorbing element being arranged within the cavity, as taught by Lee, so as to reduce vibration.




Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. in view of Horski et al. (EP 0909005).

10. Schaefer et al. has been discussed above, re claim 1; but does not teach: a rotor shaft; two roller bearings; a bearing seat for each one of the two roller bearings, the rotor shaft being rotatably mounted in the two roller bearings; and a structure-borne sound absorbing element made of a cellular metallic material being arranged in the region of at least one of the two bearing seats.

Horski et al. teach that a rotor shaft 60; two roller bearings 68; a bearing seat 30 & 66 for each one of the two roller bearings, the rotor shaft being rotatably mounted in the two roller bearings; and a structure-borne sound absorbing element being arranged in the region of at least one of the two bearing seats reduces vibration (abstract).  The routineer would have readily applied the structure-borne sound absorbing element made of a cellular metallic material of Schaefer et al. over the material of Horski et al. for the same benefit.

    PNG
    media_image3.png
    772
    693
    media_image3.png
    Greyscale

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Schaefer et al. with a rotor shaft; two roller bearings; a bearing seat for each one of the two roller bearings, the rotor shaft being rotatably mounted in the two roller bearings; and a structure-borne sound absorbing element 

11. Schaefer et al. teach:
The electric machine as claimed in claim 10, wherein the cellular metallic material being a metal foam (excerpt above).

12. Schaefer et al. teach:
The electric machine as claimed in claim 11, wherein the metal foam is an aluminum foam (excerpt above).

13. Schaefer et al. teach:
The electric machine as claimed in claim 11, wherein the metal foam comprises hollow spherical structures (pores qualify as spherical).

14. Schaefer et al. teach:
The electric machine as claimed in claim 13, wherein the hollow spherical structures are filled with particles (air).





Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. in view of Takemoto et al. (US 9887608).

3. Schaefer et al. has been discussed above, re claim 1; but does not teach: a laminated rotor core with at least one slot, the structure-borne sound absorbing element being arranged in the slot of the laminated rotor core.

Takemoto et al. teaches that a laminated rotor core with at least one slot, the structure-borne sound absorbing element being arranged in the slot of the laminated rotor core reduces vibration of the magnet (fig 38).

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Schaefer et al. with a laminated rotor core with at least one slot, the structure-borne sound absorbing element being arranged in the slot of the laminated rotor core, as taught by Takemoto et al., so as to reduce vibration

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. in view of Hebisch (DE 102012024870).

9. Schaefer et al. has been discussed above, re claim 1; but does not teach that the hollow spherical structures which are filled with ceramic particles.



    PNG
    media_image4.png
    449
    712
    media_image4.png
    Greyscale

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Schaefer et al. so that the hollow spherical structures which are filled with ceramic particles, as taught by Hebisch, so as to reduce vibration.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. and Horski et al. in further view of Hebisch (DE 102012024870).

15. Schaefer et al. has been discussed above, re claim 14; but does not teach that the hollow spherical structures which are filled with ceramic particles.


    PNG
    media_image4.png
    449
    712
    media_image4.png
    Greyscale

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Schaefer et al. so that the hollow spherical structures which are filled with ceramic particles, as taught by Hebisch, so as to reduce vibration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832